DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the reply filed on 11/27/2019, claims 15-20 have been cancelled and claims 3-6 and 11-12 have been amended.
Claims 1-14 and 21 have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites: “the plurality of second applications can run simultaneously” and claim 11 recites: “so that the device can determine its current location”. The word “can” in the claims renders the scope of the claims indefinite and unclear. 
Claim 14 recites the limitations "the requested decrypted data" in line 9 and “the data operation” in line 12.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020174369 to Miyazaki et al (hereinafter Miyazaki).
As per claims 1 and 21, Miyazaki teaches:
A computing device having a memory and a processor configured with: a first operating system and a second operating system wherein the first operating system is configured to support a plurality of first applications and to provide access to encrypted data for the second operating system (Miyazaki: [0038] FIG. 1 is a diagram showing the structure of an information processing system according to an embodiment of the invention. A computer 1001 has: a CPU 1003 for executing each OS and each program (also called a processing unit) of the computer; a memory A1005 managed by a host OS 1017 (second operating system); and a memory B1007 managed by a guest OS 1019 (first operating system). [0039] The host OS 1017 and a general application program which operates under the management of the host OS. The host OS 1017 is provided with an I/O administrator 1027, a file system driver 1031 and a device driver 1033 as well as in this embodiment a file access hook program 1029 for hooking an access to a file 1045 in the hard disc A1013. Fig. 9 and [0143]: an enciphering program 9003, a deciphering program 9005 and a cipher key (also called a symmetric key) 9007 all managed by the guest OS 1019 are additionally provided. [0150] With reference to FIG. 10, a file access control process (read) according to the embodiment will be described. [0157] Step 10007: The device driver reads the enciphered file from the hard disc and sends it to the file access hook program. [0158] Step 10008: The file access hook program sends the enciphered file to the deciphering program by using the inter-OS communication program. [0159] Step 10009: The deciphering program deciphers the enciphered file by using the cipher key managed by the guest OS side and sends the deciphered file to the application program via the inter-OS communication program and file access hook program (the guest OS supports a plurality of applications and provides access to enciphered data for the host OS)), 
wherein the first operating system is configured to monitor data operations performed by the plurality of first applications and to trigger a security action in the event that one or more of the plurality of first applications perform an unallowable operation (Miyazaki: [0065] Step 2002: The application program 1021 requests the file access hook program 1029 via the I/O administrator 1027 to perform a file access. [0066] Step 2003: By using the inter-OS communication program 1051, the file access hook program 1029 sends the user name, file name and access type to the access control program 1035. [0067] Step 2004: By referring to the user list 1041 and file list 1043, the access control program 1035 checks the clearance of the user and the security level of the file. [0068] Step 2005: The access control program 1035 checks whether the access is a legal access. If the access is legal, the flow advances to Step 2008, whereas if not, the flow branches to Step 2006. [0069] Step 2006: The access control program 1035 outputs "access denied". [0044] The guest OS 1019 as well as an access control program 1035, a user list management program 1037 and a file list management program 1039 under the management by the guest OS 1019 is loaded in the memory B1007 from the hard disc B1015. [0047] The access control program 1035 judges from the user list 1041 and file list 1043 whether or not the file access is legal, and returns a judgement result. If the file access is illegal, the file access hook program 1029 makes the file access be denied, whereas if the file access is legal, the file access hook program passes the requested file access instruction to the file system driver 1031, i.e., the guest OS monitors data operations performed between a plurality of applications using the access control program 1035).

As per claim 2, Miyazaki teaches:
The computing device of claim 1 further comprising a scheduler and wherein the second operating system is configured to support a plurality of second applications and wherein the scheduler is configured so that the plurality of first applications and the plurality of second applications can run simultaneously (Miyazaki: [0039] The host OS 1017 and a general application program which operates under the management of the host OS as well as in this embodiment a user label setting program 1023 for setting a label which defines a user clearance and a file label setting program 1025 for setting a label which defines a security level of each file, are loaded in the memory A1005 from the hard disc A1013. [0043] Although not shown, the host OS 1017 is provided with a unit for realizing functions of a general OS, such as a unit for performing process management, memory management and the like. [0045] In this embodiment, a file access by the application program 1021 running on the host OS 1017 is hooked by the file access hook program 1029. [0046] Upon reception of a file access issued from the application program 1021, the I/O administrator 1027 issues a file access instruction to the file system driver 1031. This instruction is received by the file access hook program 1029 in behalf of the file system driver 1031. Before the file access instruction is passed to the file system driver 1031, the instruction is passed to the access control program 1035 by using an inter-OS communication program 1051 in multi-OS control programs 1049).

As per claim 3, Miyazaki teaches:
The computing device of claim 1 wherein data operations comprise the movement of data between the plurality of first applications (Miyazaki: [0046] Upon reception of a file access issued from the application program 1021, the I/O administrator 1027 issues a file access instruction to the file system driver 1031. This instruction is received by the file access hook program 1029 in behalf of the file system driver 1031. Before the file access instruction is passed to the file system driver 1031, the instruction is passed to the access control program 1035 by using an inter-OS communication program 1051 in multi-OS control programs 1049. [0047] The access control program 1035 judges from the user list 1041 and file list 1043 whether or not the file access is legal, and returns a judgement result. If the file access is illegal, the file access hook program 1029 makes the file access be denied, whereas if the file access is legal, the file access hook program passes the requested file access instruction to the file system driver 1031).

As per claim 4, Miyazaki teaches:
The computing device of claim 1 wherein monitoring the data operations comprises comparing data operations performed by the first applications to a list of data operations stored in the memory (Miyazaki: [0066] Step 2003: By using the inter-OS communication program 1051, the file access hook program 1029 sends the user name, file name and access type to the access control program 1035. [0067] Step 2004: By referring to the user list 1041 and file list 1043, the access control program 1035 checks the clearance of the user and the security level of the file. [0068] Step 2005: The access control program 1035 checks whether the access is a legal access. If the access is legal, the flow advances to Step 2008, whereas if not, the flow branches to Step 2006).

As per claim 5, Miyazaki teaches:
The computing device of claim 1 wherein the first operating system is configured to stop any data operation that is proscribed (Miyazaki: [0047] The access control program 1035 judges from the user list 1041 and file list 1043 whether or not the file access is legal, and returns a judgement result. If the file access is illegal, the file access hook program 1029 makes the file access be denied).

As per claim 14, Miyazaki teaches:
A method of operating a computing device, wherein the computing device comprises a processor running a first operating system and a second operating system, wherein the first operating system is configured to support a plurality of first applications, wherein the first applications are configured to perform data operations requested by the second operating system (Miyazaki: [0038] FIG. 1 is a diagram showing the structure of an information processing system according to an embodiment of the invention. A computer 1001 has: a CPU 1003 for executing each OS and each program (also called a processing unit) of the computer; a memory A1005 managed by a host OS 1017 (second operating system); and a memory B1007 managed by a guest OS 1019 (first operating system). [0039] The host OS 1017 and a general application program which operates under the management of the host OS. The host OS 1017 is provided with an I/O administrator 1027, a file system driver 1031 and a device driver 1033 as well as in this embodiment a file access hook program 1029 for hooking an access to a file 1045 in the hard disc A1013. [0046] Upon reception of a file access issued from the application program 1021, the I/O administrator 1027 issues a file access instruction to the file system driver 1031. This instruction is received by the file access hook program 1029 in behalf of the file system driver 1031. Before the file access instruction is passed to the file system driver 1031, the instruction is passed to the access control program 1035 by using an inter-OS communication program 1051 in multi-OS control programs 1049. [0047] The access control program 1035 judges from the user list 1041 and file list 1043 whether or not the file access is legal, and returns a judgement result), wherein the first operating system: 
runs a plurality of first applications (Miyazaki: [0044] The guest OS 1019 as well as an access control program 1035, a user list management program 1037 and a file list management program 1039 under the management by the guest OS 1019 is loaded in the memory B1007 from the hard disc B1015. [0047] The access control program 1035 judges from the user list 1041 and file list 1043 whether or not the file access is legal, and returns a judgement result. If the file access is illegal, the file access hook program 1029 makes the file access be denied, whereas if the file access is legal, the file access hook program passes the requested file access instruction to the file system driver 1031, i.e., the guest OS using the access control program 1035 controls the running of the file access hook program and the file system driver); 
receives decryption requests from the second operating system; decrypts encrypted data; sends the requested decrypted data to the second operating system (Miyazaki: Fig. 9 and [0143]: an enciphering program 9003, a deciphering program 9005 and a cipher key (also called a symmetric key) 9007 all managed by the guest OS 1019 are additionally provided. [0150] With reference to FIG. 10, a file access control process (read) according to the embodiment will be described. [0157] Step 10007: The device driver reads the enciphered file from the hard disc and sends it to the file access hook program. [0158] Step 10008: The file access hook program sends the enciphered file to the deciphering program by using the inter-OS communication program. [0159] Step 10009: The deciphering program deciphers the enciphered file by using the cipher key managed by the guest OS side and sends the deciphered file to the application program via the inter-OS communication program and file access hook program (the guest OS supports a plurality of applications and provides access to enciphered data for the host OS)); 
whilst concurrently monitoring the data operations performed by the first applications; and in the event that the data operation is designated as allowable allowing the data operation to be performed, and in the event that it is not designated allowable blocking the performance of the data operation (Miyazaki: [0065] Step 2002: The application program 1021 requests the file access hook program 1029 via the I/O administrator 1027 to perform a file access. [0066] Step 2003: By using the inter-OS communication program 1051, the file access hook program 1029 sends the user name, file name and access type to the access control program 1035. [0067] Step 2004: By referring to the user list 1041 and file list 1043, the access control program 1035 checks the clearance of the user and the security level of the file. [0068] Step 2005: The access control program 1035 checks whether the access is a legal access. If the access is legal, the flow advances to Step 2008, whereas if not, the flow branches to Step 2006. [0069] Step 2006: The access control program 1035 outputs "access denied". [0044] The guest OS 1019 as well as an access control program 1035, a user list management program 1037 and a file list management program 1039 under the management by the guest OS 1019 is loaded in the memory B1007 from the hard disc B1015. [0047] The access control program 1035 judges from the user list 1041 and file list 1043 whether or not the file access is legal, and returns a judgement result. If the file access is illegal, the file access hook program 1029 makes the file access be denied, whereas if the file access is legal, the file access hook program passes the requested file access instruction to the file system driver 1031, i.e., the guest OS monitors data operations performed between a plurality of applications using the access control program 1035.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and US 7313690 to Miller et al (hereinafter Miller).
As per claim 6, Miyazaki does not teach: further comprising a wide area communication interface configured to receive a message from a remote device. However, Miller teaches:
further comprising a wide area communication interface configured to receive a message from a remote device (Miller: column 7, lines 39-41: FIG. 3 shows one example of a general purpose computing device in the form of a computer 130 which may be a client 106. Column 9, lines 15-28: The computer 130 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 194. The logical connections depicted in FIG. 3 include a local area network (LAN) 196 and a wide area network (WAN) 198, but may also include other networks. LAN 136 and/or WAN 138 can be a wired network, a wireless network, a combination thereof, and so on. Column 4, lines 61-65: In particular, referring to FIG. 1, a system and method of transferring via a network 100 boot files 102 from a server 104 to a client computer 106 having a pre-OS environment is illustrated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Miller in the invention of Miyazaki to include the above limitations. The motivation to do so would be to provide a more secure and robust way to boot clients and deploy the OS.

As per claim 7, Miyazaki does not teach the limitations of claim 6. However, Miller teaches:
The computing device of claim 6 wherein the first operating system is configured to trigger a security action in the event that the remote device is designated as unallowable (Miller: column 5, lines 39-42: At 212, the client 106 authenticates the server 104 by the received server certificate of authenticity 118. If the server 104 is not authentic (e.g., if the server certificate is invalid, expired or revoked), the process ends).
The examiner provides the same rationale to combine Miyazaki and Miller as in claim 6 above.

As per claim 8, Miyazaki does not teach the limitations of claim 6. However, Miller teaches:
The computing device of claim 7 wherein the security action is to discard the message received from the remote device (Miller: column 5, lines 53-67 and column 6, lines 1-3: As indicated by arrow 122 in FIG. 1, the server 104 responds by adding a signature to the boot files 102 and transfers at 216 the signed boot files from the authenticated server to the authenticated client in response to the requesting by the authenticated client. Next, at 218 the authenticated client authenticates the transferred, signed boot files by confirming that the boot files have a signature corresponding to the client certificate and/or the server certificate. If the boot files are not authenticated (e.g., if the boot files are incorrectly signed, invalid, expired or revoked), the process ends. Discarding incorrectly signed, invalid, expired or revoked data was well known to one of ordinary skill in the art before the filing date of the claimed invention).
The examiner provides the same rationale to combine Miyazaki and Miller as in claim 6 above.

As per claim 9, Miyazaki does not teach the limitations of claim 6. However, Miller teaches:
The computing device of claim 6 comprising an alteration controller configured to reject alteration of the first operating system unless the alteration is based on the message (Miller: column 5, lines 3-5 and 53-67 and column 6, lines 1-3: Transferred boot files 108 on the client 106 can be executed by the client to create, recreate, modify, expand or enhance an operating system 110 for the client. Next, at 218 the authenticated client authenticates the transferred, signed boot files by confirming that the boot files have a signature corresponding to the client certificate and/or the server certificate. If the boot files are not authenticated (e.g., if the boot files are incorrectly signed, invalid, expired or revoked), the process ends. At 220, the authenticated boot files are executed by the client to create the operating system 110).
The examiner provides the same rationale to combine Miyazaki and Miller as in claim 6 above.

As per claim 10, Miyazaki does not teach the limitations of claim 6. However, Miller teaches:
The computing device of claim 9 wherein the alteration of the first operating system is rejected unless and the remote device that sent the message is designated as allowable (Miller: column 5, lines 39-50: At 212, the client 106 authenticates the server 104 by the received server certificate of authenticity 118. If the server 104 is not authentic (e.g., if the server certificate is invalid, expired or revoked), the process ends. The client 106 may authenticate the server's certificate 118 in one of several ways. For example, the server's certificate 118 may correspond to the client's certificate 112. On the other hand, the server certificate 118 may match a pre-existing list of authentic servers which the client 106 maintains or has access so that the server 104 is authentic to the client 106).
The examiner provides the same rationale to combine Miyazaki and Miller as in claim 6 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and US 20090247122 to Fitzgerald et al (hereinafter Fitzgerald).
As per claim 11, Miyazaki does not teach: further comprising a location determiner configured so that the device can determine its current location and configured to trigger a security action in the event that the location is designated as unallowable. However, Fitzgerald teaches:
further comprising a location determiner configured so that the device can determine its current location and configured to trigger a security action in the event that the location is designated as unallowable (Fitzgerald: [0071] A security compromise event may be determined based on the location of the mobile device. For example, referring now to FIG. 4, determining a security compromise event (120) may include obtaining a physical location of the mobile device (410), analyzing the physical location of the mobile device to determine that the device is located in an unauthorized area (420), and comparing the physical location of the mobile device to a previously stored location list (430). [0072]: A global positioning system may include, for instance, a receiver that detects signals transmitted by transmission sources with known transmission timing and/or known location, and through analyzing the received time-encoded signals at the mobile device. [0080] In the exemplary process depicted in FIG. 1, a determination is made as to whether the function of the device should be altered in response to the security compromise event (130), and the functionality of the mobile device altered accordingly (140). Referring to FIG. 6, altering the functionality of the mobile device (140) may include providing a notification to the current user (610), inhibiting the functionality of the mobile device (620), providing a notification to an authorized user and/or security authority (630), altering the manner in which communications to and from the mobile device are handled (640), protecting data in the mobile device (650), etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Fitzgerald in the invention of Miyazaki to include the above limitations. The motivation to do so would be to mitigate the harm arising from the compromised status of the device, gather evidence to apprehend and convict a thief, as well as to encourage/incentivize the return of the device to the proper owner (Fitzgerald: [0080]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and US 20060010314 to Yongyong Xu (hereinafter Xu).
As per claim 12, Miyazaki does not explicitly teach: wherein at least one of the plurality of first applications is configured to control the start-up process of the computing device. However, Xu teaches:
wherein at least one of the plurality of first applications is configured to control the start-up process of the computing device (Xu: [0034] Once the guest OS image has been packaged or wrapped into special native application, there is a need for special boot loader that understand the guest OS inside the special application. The boot loader must be started from the original host OS of the mobile device. Upon running, it will access the special application, retrieve or unpack the guest OS image from the special application, load the guest OS image into memory, and then start the guest OS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Xu in the invention of Miyazaki to include the above limitations. The motivation to do so would be to run a guest OS from a host OS that does not require flashing and can preserver the data of the original OS (Xu: [0028]).

As per claim 13, Miyazaki in view of Xu teaches:
The computing device of claim 12 wherein the start-up process is one of: a boot sequence; loading of the second operating system; loading of the plurality of second applications; allowing the plurality of second applications access to hardware of the computing device; powering the hardware of the computing device (Xu: [0034] Once the guest OS image has been packaged or wrapped into special native application, there is a need for special boot loader that understand the guest OS inside the special application. The boot loader must be started from the original host OS of the mobile device. Upon running, it will access the special application, retrieve or unpack the guest OS image from the special application, load the guest OS image into memory, and then start the guest OS).
The examiner provides the same rationale to combine Miyazaki and Xu as in claim 12 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9171176 to Sturtevant et al: Various hardware and software configurations are described herein which provide improved security and control over protected data. In some embodiments, a computer includes a main motherboard card coupled to all input/output devices connected to the computer, and a trusted operating system operates on the main motherboard which includes an access control module for controlling access to the protected data in accordance with rules. The trusted operating system stores the protected data in an unprotected form only on the memory devices on the main motherboard. The computer may also have a computer card coupled to the main motherboard via a PCI bus, on which is operating a guest operating system session for handling requests for data from software applications on the computer. A tamper detection mechanism is provided in the computer for protecting against attempts to copy the unprotected form of the protected data onto memory devices other than the one or more memory devices used by the motherboard or computer card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438